Citation Nr: 0418007	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  03-07 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 50 percent disabling from May 23, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the RO 
that, in part, denied a claim of entitlement to service 
connection for a low back disability, characterized as low 
back pain, status-post lumbar laminectomy L4, herniated disc 
L4-5.  The RO also granted a claim of entitlement to service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from May 23, 2001.  The veteran was notified of 
these actions by a letter in August 2002.  In July 2003, a 
Decision Review Officer increased the evaluation for PTSD 
from 30 to 50 percent effective May 23, 2001.

The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, May 23, 
2001.  

(The claim of entitlement to service connection for a low 
back disability will be addressed in the remand that follows 
the decision below.)


FINDING OF FACT

From May 23, 2001, the veteran's PTSD was manifested by 
severe occupational and social impairment; however, he has 
not experienced total occupational and social impairment as a 
result of his service-connected PTSD.




CONCLUSION OF LAW

An increased (70 percent) schedular evaluation for PTSD from 
May 23, 2001, is warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.126, 4.130 (Diagnostic 
Code 9411) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. 4.3 (2003).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether a higher initial disability 
evaluation is warranted for any period of time since the 
award of service connection.

In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms.  See 38 C.F.R. § 4.126 (2003).  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
suffering.  See id.

The veteran's service-connected PTSD has been evaluated as 
50 percent disabling, from May 23, 2001, under 38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2003).  Under these criteria, 
a 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (Diagnostic Code 9411) 
(2003).  A 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 100 percent rating is warranted for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994).)  A GAF score of 51 - 60 is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  A GAF 
score of 41 - 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  Finally, a GAF score of 31 - 40 is 
defined as "Some impairment in reality testing or 
communication (e.g.. speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  Id.

Applying the foregoing principles to the facts of the present 
case, the Board finds that, with resolution of doubt in the 
veteran's favor, the evidence supports a grant of a 70 
percent schedular rating for service-connected PTSD from May 
23, 2001.

In the veteran's case, VA outpatient treatment reports show 
his therapy treatment for PTSD in 2001.  In February 2002, it 
was noted that the veteran's PTSD symptoms were elevated.

The veteran underwent VA psychological evaluation in March 
2002 at which time his complaints included feelings of 
detachment and estrangement from others, which his wife 
reported as an inability or unwillingness to trust most 
people and detached behavior toward family members, and 
irritability and outbursts of anger.  A GAF score of 60 was 
assigned.  PTSD was diagnosed.

VA outpatient treatment records thereafter show continued 
therapy treatment for PTSD in 2002 and 2003.

When examined by VA in June 2003, the veteran reported that 
his nightmares had increased in frequency and that he 
suffered nightmares on a daily basis.  He reported 
physiological hyperarousal.  It was noted that his wife had 
described the veteran's unexpected outbursts of irritability.  
He reported concentration problems and extremely disrupted 
sleep.  His social network was very limited, but he did have 
one or two friends at work.  He experienced effective numbing 
of not being able to feel intense feelings.  He reported that 
he had not lost time at work due to the exacerbation of PTSD 
symptoms, but that it took all he had to make it to work.  
There had been an increase in tension and discord in the 
marital relationship.  He had a tense relationship with his 
adult son and a slightly better one with his daughter, but he 
tended to keep to himself and not share his feelings or 
thoughts with other family members.  The degree and quality 
of his social relationships were very limited.  The veteran 
denied violence and assaultive behavior in the last years but 
reported ample verbal outbursts and occasional physical 
expression of his violence by slamming things.  He denied any 
history of suicide attempts in the last two years.  In 
summary, it was noted that the veteran's psychological 
functioning had declined over the last two years.  Although 
the veteran was gainfully employed, it took all of his 
efforts to make it to work and function in the work place.  
Examination revealed the veteran's mood appeared to be 
chronically dysphoric and anxious, and he had impaired 
impulse control.  A GAF score of 50 was assigned.  Chronic 
PTSD, moderate to severe, was assigned.  

The June 2003 VA examiner explained that the GAF score was 
arrived at when integrating the severity of PTSD symptoms 
with the veteran's ability to interact independently as well 
as his job functioning.  Even though the veteran had a job, 
his level of interactions with others and the quality of 
interpersonal relationship was very limited and poor.  
Moreover, the degree of PTSD symptoms had worsened over the 
last year and ranged in the moderate to severe range with 
nightly nightmares, severe insomnia, and moderate to severe 
anger and irritability.  The examiner opined that, although 
the veteran's migraine headaches and low back pain 
contributed to his PTSD and dysthymic disorders, it appeared 
to be the veteran's PTSD symptoms - avoidance symptoms, 
anger, irritability, and numbing of affect - that posed a 
problem in his interpersonal functioning at work and at home.  
After providing a detailed summary of the veteran's 
psychiatric impairment, the examiner also opined that it was 
impossible to divide the extent of disability between PTSD, 
dysthymic disorder, and pain, because these conditions were 
closely linked to each other and triggered to each other.  
Although the veteran's pain caused exacerbation in PTSD 
symptoms and his dysthymic disorder, it was also the 
nightmares and intrusive memories which would trigger the 
migraine headaches and exacerbation of pain.  Given the 
veteran's progressive course of symptoms of PTSD and chronic, 
recurrent pain syndrome such as migraine and low back pain, 
and in the absence of a substance abuse disorder or severe 
hardship of other etiologies, the veteran's prognosis for 
improvement of his psychiatric condition was considered poor.  

In this case, the evidence of record does not establish that 
the veteran met the symptomatology listed for a 100 percent 
disability rating.  The list of the veteran's symptoms, as 
documented in the record, would be more consistent with a 70 
percent rating because of his symptoms of depression, 
numbing, avoidance, impaired impulse control, and inability 
to establish and maintain effective relationships.  

As for whether the veteran might qualify for a 100 percent 
rating, the Board finds that the veteran does not experience 
symptoms of PTSD to the level required for such a rating.  
The medical evidence does not reflect that he suffered 
symptoms indicative of the 100 percent evaluation.  There is 
no indication that he has had gross impairment in thought 
processes or communication, or problems with names of close 
relatives or his own name.  Also, there has been no 
indication that he is disoriented, or that there is a 
persistent danger of the veteran hurting himself or others.  
Although he had difficulties in dealing with others, it was 
not shown to rise to a level of a persistent danger.  
Additionally, there is no evidence of any language 
disturbances, delusions, or hallucinations.  He had 
difficulties with daily living, but his problems were not 
persistent.  In short, although his symptoms resulted in 
severe impairment, his problems did not result in the degree 
of impairment contemplated by the 100 percent rating under 
38 C.F.R. § 4.130 (Diagnostic Code 9411) (2003).  Moreover, 
VA and private psychological testing reflected that the 
veteran had severe psychiatric impairment, consistent with 
the criteria for the 70 percent rating.  The GAF score of 50 
assigned in June 2003 supports this conclusion.  That score 
reflects "serious" impairment in social and occupational 
functioning, which is commensurate with a higher degree of 
social and industrial impairment as required for the 
assignment of a 70 percent or higher disability evaluation.  
Consequently, the Board finds that no more than a 70 percent 
rating is warranted.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO in support of his claim.  Additionally, 
the Board has considered the statements submitted by the 
veteran's wife and representative.  While a lay witness can 
testify as to the visible symptoms or manifestations of a 
disease or disability, his or her belief as to its current 
severity under the rating criteria is not probative evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran and others 
who knew him are not shown to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Although the veteran has expressed his belief that his 
service-connected PTSD warrants a higher evaluation- 
suggesting a claim for an extraschedular evaluation, there is 
no indication that problems he experienced present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2003).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that the 
disability resulted in frequent periods of hospitalization or 
in marked interference with employment.  38 C.F.R. § 3.321.  
It bears emphasis that the schedular rating criteria are 
designed to take problems such as experienced by the veteran 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2003).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of the issue 
of whether an evaluation higher than 70 percent is warranted 
for PTSD to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), which was signed into law on November 9, 2000.  
38 C.F.R. § 3.159 (2003).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence VA will 
retrieve.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
claims.  With respect to the duty to notify, VA must inform 
the claimant of information "that is necessary to 
substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice and VA receives a notice of 
disagreement (NOD) that raises a new issue, 38 U.S.C. 
§ 7105(d) requires VA take proper action and issue a 
statement of the case (SOC) if the disagreement is not 
resolved; section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-2003.  

In this case, the RO provided the veteran with section 
5103(a) notice in its June 2001 and December 2001 letters 
when it informed the veteran of the changes pertaining to the 
VCAA and provided him information with respect to claim of 
service connection for PTSD.  The RO notified the veteran in 
August 2002 of the grant of service connection for PTSD.  The 
veteran thereafter filed a NOD with the initial rating 
assigned.  In response to his NOD, the RO issued the veteran 
a SOC in March 2003, which addressed the entire development 
of his claim up to that point.  Given that section 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue - 
whether a higher evaluation is warranted for PTSD from May 
23, 2001 - the Board finds that VA has complied with the 
notice requirements contained in the implementing regulations 
with respect to the claim for a higher evaluation.  See 
VAOPGCPREC 8-2003.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his PTSD claim and there is no outstanding evidence to be 
obtained, either by VA or the appellant.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his PTSD claim.  

Additionally, VA offered the veteran an opportunity to 
provide testimony in support of his claim; however, the 
veteran elected not to do so.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was afforded a 
VA examination in June 2003, and a VA examiner has provided 
an opinion regarding the severity of the veteran's service-
connected PTSD.  An additional examination or medical opinion 
being unnecessary, the Board finds that the RO has satisfied 
the duty-to-assist obligations with respect to medical 
examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  The Board is not aware of any outstanding evidence.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).


ORDER

A 70 percent schedular evaluation for PTSD from May 23, 2001, 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

In the instant case, the Board finds that a remand is 
required for several reasons.  First, it appears that there 
may be certain medical records that should be associated with 
the claims file.  In a statement received in August 2001, the 
veteran reported receiving treatment for his back problems at 
the VA Brecksville in August 1985.  A review of the record 
reveals that VA treatment records in 1985 have not been 
requested nor associated with the claims file.  As these 
records may be pertinent to the veteran's back claim, an 
effort should be made to obtain them.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Consequently, because of the need to 
ensure that all potentially relevant VA records are made part 
of the claims file, a remand is required.  Id.

Second, it appears that there may be certain private medical 
records that should be associated with the claims file.  When 
the veteran filed his claim for service connection for a low 
back disability in May 2001, he identified numerous private 
doctors who provided him treatment for his back problems, 
including Dr. S.P. of the Parma Medical Group (August 1988), 
and Dr. J.B. (August 1988).  He also reported receiving 
treatment from private chiropractors including G.D. (1990 - 
1996), S.S. (1996 - 1999), and J.O. (1999 to May 2001).  A 
review of the record further reveals that the RO received 
copies of August 1988 bills from Drs. S.P. and J.B.  The 
August 1988 bill from Dr. J.B. further indicates that a 
treatment report may be available.  In this regard, any 
available treatment records from Drs. S.P. and J.B. should be 
obtained.  Moreover, any treatment records from the private 
chiropractors have not yet been obtained.  These records, if 
available, may be pertinent and should be sought.

Third, the Board finds that further development of the 
medical opinion evidence is appropriate.  This is so because 
it remains unclear whether the veteran has a low back 
disability as a result of service.  The record contains 
private treatment records indicating that the veteran was 
first seen in 1985 for complaints related to the back and 
that he underwent back surgery in August 1988.  In this 
regard, the Board finds that a medical diagnosis and nexus 
opinion is required from an expert who has reviewed the 
entire claims file, including all of the veteran's service 
medical records, something that has not yet been done.  
Therefore, to satisfy VA's duty to assist the veteran in 
developing facts pertinent to the claim, an examination is 
necessary to better evaluate the veteran's claim of service 
connection.  38 C.F.R. § 19.9 (2003). 

The Board lastly notes that, after the veteran received the 
July 2002 rating decision, which in part denied his claim of 
entitlement to service connection for migraine headaches, the 
veteran voiced his disagreement with the denial.  Evidence of 
record reflects that the veteran submitted a NOD in January 
2003, voicing disagreement with the denial of service 
connection for migraine headaches.  Nevertheless, the RO did 
not issue a SOC on this issue.  In situations such as this, 
where the veteran has filed a NOD, but no SOC has been 
issued, the Court has held that the Board should remand the 
matter to the RO for the issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran should 
be specifically told of what is yet 
required of him to substantiate his 
claim of service connection for a 
low back disability, and of the 
information or evidence that VA will 
yet obtain with respect to his 
claim.  38 C.F.R. § 3.159 (2003).  
He should be specifically informed 
that he should submit any evidence 
in his possession that pertains to 
the claim on appeal.  Id.  

2.  The RO should ensure that all 
pertinent records of private or VA 
treatment are procured for review, 
including copies of all treatment 
records in the possession of Drs. 
S.P. and J.B. as well as the private 
chiropractors identified by the 
veteran.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth 
in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to 
be taken.  The veteran should be 
given opportunity to submit the 
records.

3.  The RO should re-examine the 
issue of entitlement to service 
connection for migraine headaches.  
If no additional development is 
required, or when it is completed, 
the RO should prepare a SOC in 
accordance with 38 C.F.R. § 19.29 
(2003), unless the matter is 
resolved by granting the benefit 
sought, or by the veteran's 
withdrawal of the NOD.  If, and only 
if, the veteran files a timely 
substantive appeal, the issue of 
entitlement to service connection 
for migraine headaches should be 
returned to the Board.

4.  The RO should schedule the 
veteran for a VA examination to 
determine the nature and etiology of 
any currently diagnosed low back 
disability.  The claims file, along 
with all additional evidence 
obtained pursuant to the 
instructions above, must be made 
available to and reviewed by the 
examiner.  

The examiner should determine 
the nature and etiology of any 
currently diagnosed low back 
disability.  The examiner 
should determine the correct 
diagnosis(es) and provide an 
opinion as to the medical 
probabilities that any 
currently diagnosed low back 
disability originated in, or is 
otherwise traceable to, 
military service rather than to 
a post-service event or injury.  
(The examiner should note the 
veteran's service medical 
records showing no complaints 
pertaining to the back, post-
service private treatment 
reports reflecting back surgery 
in August 1988, and VA 
treatment reports.)  The 
rationale for the opinions by 
the examiner should be set 
forth in detail.  If the 
examiner provides an opinion 
that is contrary to one already 
of record, the examiner should 
point to specific findings 
and/or medical authority to 
explain why his or her opinion 
differs from the opinion 
already of record.

5.  The RO should ensure that the 
examination report complies with 
this remand, especially with respect 
to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA 
implementing regulations.  

7.  After complying with the notice 
and duty-to-assist provisions of the 
VCAA regulations, the RO should re-
adjudicate the claim.  If the 
benefit sought is denied, a 
supplemental SOC (SSOC) should be 
issued.  Additionally, if the 
veteran does not appear for the 
scheduled examination, the SSOC 
should specifically refer to 
38 C.F.R. § 3.655 (2003).  The SSOC 
should contain, among other things, 
a summary of the evidence received 
since the last SSOC was issued in 
July 2003.  38 C.F.R. § 19.31 
(2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



